       Case 1:19-cv-11253-AJN-KHP Document 80 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/1/2021
 Robert Derek Lurch, Jr.,

                                 Plaintiff,
                                                               1:19-cv-11253 (AJN) (KHP)
                     -against-
                                                                         ORDER
 City of New York, et al.,

                                 Defendants.

Katharine H. Parker, United States Magistrate Judge:

       A telephonic conference in this matter is hereby scheduled for Tuesday, May 18, 2021

at 12:30 p.m. The parties are directed to call Judge Parker’s telephone conference line at the

scheduled time. Please dial (866) 434-5269, Access code: 4858267.

       Plaintiff failed to attend the telephonic status conference scheduled for March 31,

2021. Plaintiff is warned that future failures to attend conferences could result in his case

being dismissed for lack of prosecution.



The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se Plaintiff.



       SO ORDERED.

 Dated:    April 1, 2021
           New York, New York

                                                             Katharine H. Parker
                                                        United States Magistrate Judge
